 

IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF PUERTO RICO

IN RE: JUAN CARLOS PRADO NICASIO
sohbet a saad CASE NO: 19-06224-MCF

Debtor(s) Chapter 13

 

- AMENDED -

 

TRUSTEE'S OBJECTION TO PROPOSED PLAN CONFIRMATION UNDER SECTION 1325

 

*ATTORNEY FEES AS PER R 2016(b) STATEMENT:
Attorney of Record: ADA CONDE*

Total Agreed: $4,000.00 Paid Pre-Petition: $4,000.00 Outstanding (Through the Plan): $0.00

 

*“TRUSTEE'S POSITION RE CONFIRMATION UNDER U.S.C. §1325

Debtor's/s' Commitment Period: © Under Median Income 36 months ™ Above Median Income 60 months §1325(b)(1}(B)
The Trustee cannot determine debtor's/s' commitment period at this time. Projected Disposable Income: $0.00

Liquidation Value: $0.00 Estimated Priority Debt: $2,935.34
If the estate were liquidated under Chapter 7, nonpriority unsecured claims would be paid approximately $0.00
With respect to the (amended) Plan date: Aug 28, 27020 (Dkt 64) Plan Base: $213,086.00

The Trustee: DOES NOTOBJECT ™ OBJECTS Plan Confirmation Gen. Uns. Approx. Dist.: 13 %

 

The Trustee objects to confirmation for the following reasons:

 

[1325(a)(5)] Plan fails to comply with required treatment of allowed Secured Claims.

Plan provides for the payment of value of collateral to Dionisio Benitez. Debtor has filed an adversary
proceeding against said person. The Court orders the parties to file a Stipulation within fourteen days.
Therefore, the confirmation of the plan depends on the outcome of the adversary proceedings. The due
date of the Court's order is September 1, 2021.

*OTHER COMMENTS / OBJECTIONS

NOTE: Debtor has listed as secured creditors two entities, which are not in existence anymore: (a)
Banco Comercial de Mayaguez; and Royal Bank de Puerto Rico. Debtor must inform whether or not the
debts incurred with said entities are still active, and two whom said debts were assigned. As per
Debtors reply paragraph no. 8 :

---"They are still alive because they have not been cancelled by the previous owner that was his duty to
sell free of liens. It is unknown to whom said debts were assigned. It is very possible that it will be
needed to file a proceeding before local court to cancel the liens due that is unknown were the
promissory notes are".

The plan does does not include a provision as to these debts.

- The plan fails to provide for the payment of the priority claim filed Department of Treasury.

- Debtor has failed to incorporate the terms of the Stipulation reached with Banco Popular de PR
regarding the treatment of the proof of claim number 4. Also, the terms in Section 3.2 of the plan does
not match with the terms of the Stipulation.

please note that all payments to a secured creditor in section 3.2 are through the plan and debtor is
makina direct payments to creditor.
 

CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certifies that a copy of this motion has been served via

first class mail on the same date it is filed to: the DEBTOR(S), and to her/his/their attorney throught CM-ECF notification
system.

 

/s/ Jose R. Carrion, Esq. y
CHAPTER 13 TRUSTEE _ Date: August 23, 2021

PO Box 9023884, San Juan PR 00902-3884
Tel. (787)977-3535 Fax (787)977-3550

/s/ Mayra Arguelles, Esq.

 

Last Docket Verified: 77 Last Claim Verified: 5 cmc: NM

 
